


EXHIBIT 10.8

 

FINAL

 

DYNAVOX INC.
2010 LONG-TERM INCENTIVE PLAN

 

FORM OF

RESTRICTED STOCK AGREEMENT

 

(IPO Pricing Date Award Agreement for Non-Employee Directors)

 

THIS AGREEMENT (the “Agreement”), is made effective as of the date set forth on
the signature page hereto (the “Date of Grant”), between DynaVox Inc. (the
“Company”) and the individual named on the signature page hereto (the
“Participant”). Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the DynaVox Inc. 2010 Long-Term Incentive Plan,
as amended, modified or supplemented from time to time (the “Plan”), the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the award provided for herein (the
“Restricted Stock Award”) to the Participant pursuant to the Plan and the terms
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 


1.             GRANT OF RESTRICTED STOCK.  SUBJECT TO THE TERMS AND CONDITIONS
OF THE PLAN AND THE ADDITIONAL TERMS SET FORTH IN THIS AGREEMENT, THE COMPANY
HEREBY GRANTS TO THE PARTICIPANT A RESTRICTED STOCK AWARD CONSISTING OF THE
NUMBER OF SHARES SET FORTH ON THE SIGNATURE PAGE HERETO (“RESTRICTED STOCK”),
SUBJECT TO ADJUSTMENT AS SET FORTH IN THE PLAN.  THE RESTRICTED STOCK SHALL VEST
AND BECOME NON-FORFEITABLE IN ACCORDANCE WITH SECTION 2 HEREOF.


 


2.                                       VESTING.


 


(A)   VESTING OF THE RESTRICTED STOCK.  SUBJECT TO THE PARTICIPANT’S CONTINUED
EMPLOYMENT, THE RESTRICTED STOCK SHALL BECOME VESTED AND NON-FORFEITABLE IN TWO
EQUAL INSTALLMENTS ON EACH OF THE FIRST AND SECOND ANNIVERSARIES OF THE INITIAL
PUBLIC OFFERING OF THE COMPANY.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT OF A CHANGE IN CONTROL, THE RESTRICTED
STOCK SHALL, TO THE EXTENT NOT THEN VESTED AND NOT PREVIOUSLY FORFEITED,
IMMEDIATELY BECOME FULLY VESTED AND NON-FORFEITABLE.  ANY SHARES OF RESTRICTED
STOCK THAT BECOME VESTED PURSUANT TO THIS SECTION 2 SHALL HEREINAFTER BE
REFERRED TO AS “VESTED RESTRICTED STOCK.”


 


(B)   TERMINATION OF EMPLOYMENT.  IF THE PARTICIPANT’S EMPLOYMENT TERMINATES FOR
ANY REASON, THE RESTRICTED STOCK, TO THE EXTENT NOT THEN VESTED, SHALL BE
FORFEITED IMMEDIATELY WITHOUT CONSIDERATION.

 

--------------------------------------------------------------------------------



 


3.          CERTIFICATES.  THE RESTRICTED STOCK SHALL BE REGISTERED IN THE
PARTICIPANT’S NAME ON THE STOCK TRANSFER BOOKS OF THE COMPANY PROMPTLY AFTER THE
DATE HEREOF. CERTIFICATES EVIDENCING THE RESTRICTED STOCK MAY BE ISSUED BY THE
COMPANY IN ITS SOLE DISCRETION AND, IF SO ISSUED, SHALL REMAIN IN THE PHYSICAL
CUSTODY OF THE COMPANY OR ITS DESIGNEE AT ALL TIMES PRIOR TO THE VESTING OF SUCH
RESTRICTED STOCK PURSUANT TO SECTION 2.  NO CERTIFICATES SHALL BE ISSUED FOR
FRACTIONAL SHARES.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY ELECT TO
RECOGNIZE THE PARTICIPANT’S OWNERSHIP THROUGH UNCERTIFICATED BOOK ENTRY.  TO THE
EXTENT REQUIRED BY THE COMPANY, THE PARTICIPANT SHALL DELIVER TO THE COMPANY A
STOCK POWER, DULY ENDORSED IN BLANK, RELATING TO THE RESTRICTED STOCK THAT HAS
NOT PREVIOUSLY VESTED.


 


4.          RIGHTS AS A STOCKHOLDER.  THE PARTICIPANT SHALL BE THE RECORD OWNER
OF THE SHARES OF RESTRICTED STOCK UNTIL OR UNLESS SUCH SHARES ARE FORFEITED
PURSUANT TO SECTION 2 HEREOF, AND AS RECORD OWNER SHALL BE ENTITLED TO ALL
RIGHTS OF A COMMON STOCKHOLDER OF THE COMPANY, INCLUDING, WITHOUT LIMITATION,
VOTING RIGHTS WITH RESPECT TO THE RESTRICTED STOCK; PROVIDED THAT (I) ANY CASH
OR IN-KIND DIVIDENDS PAID WITH RESPECT TO THE SHARES OF RESTRICTED STOCK WHICH
HAVE NOT PREVIOUSLY VESTED SHALL BE WITHHELD BY THE COMPANY AND SHALL BE PAID TO
THE PARTICIPANT ONLY WHEN, AND IF, SUCH RESTRICTED STOCK SHALL BECOME FULLY
VESTED PURSUANT TO SECTION 2 AND (II) THE RESTRICTED STOCK, WHETHER OR NOT
VESTED, SHALL BE SUBJECT TO THE LIMITATIONS ON TRANSFER AND ENCUMBRANCE SET
FORTH IN SECTION 7.


 


5.             NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PLAN NOR THIS
AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT THE RIGHT TO BE RETAINED
IN THE EMPLOY OF, OR IN ANY CONSULTING OR OTHER SERVICE RELATIONSHIP TO, THE
COMPANY OR ANY SUBSIDIARY.  FURTHER, THE COMPANY OR ANY SUBSIDIARY MAY AT ANY
TIME DISMISS THE PARTICIPANT OR DISCONTINUE ANY CONSULTING OR OTHER SERVICE
RELATIONSHIP, FREE FROM ANY LIABILITY OR ANY CLAIM UNDER THE PLAN OR THIS
AGREEMENT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.


 


6.          LEGEND ON CERTIFICATES.  TO THE EXTENT APPLICABLE, ALL CERTIFICATES
(OR BOOK ENTRIES) REPRESENTING THE VESTED RESTRICTED STOCK DELIVERED TO THE
PARTICIPANT AS CONTEMPLATED BY SECTION 2 SHALL BE SUBJECT TO THE RULES,
REGULATIONS, AND OTHER REQUIREMENTS OF THE SECURITIES AND EXCHANGE COMMISSION,
ANY STOCK EXCHANGE UPON WHICH SUCH SHARES ARE LISTED, AND ANY APPLICABLE FEDERAL
OR STATE LAWS, AND THE COMMITTEE MAY CAUSE A LEGEND OR LEGENDS TO BE PUT IN ANY
SUCH CERTIFICATES (OR NOTATIONS MADE NEXT TO THE BOOK ENTRIES) TO MAKE
APPROPRIATE REFERENCE TO SUCH RESTRICTIONS.


 


7.     TRANSFERABILITY.  THE RESTRICTED STOCK MAY NOT, AT ANY TIME PRIOR TO
BECOMING VESTED PURSUANT TO SECTION 2, BE ASSIGNED, ALIENATED, PLEDGED,
ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE PARTICIPANT
OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION, AND ANY SUCH
PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR ANY
SUBSIDIARY; PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT CONSTITUTE
AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR ENCUMBRANCE.
NOTWITHSTANDING THE FOREGOING, THE CHIEF LEGAL OFFICER OF THE COMPANY MAY PERMIT
THE TRANSFER, IN ACCORDANCE WITH ANY RULES ESTABLISHED BY THE COMMITTEE IN
CONNECTION THEREWITH, OF THE RESTRICTED STOCK GRANTED HEREUNDER TO AN ESTATE
PLANNING VEHICLE ESTABLISHED BY THE PARTICIPANT.

 

2

--------------------------------------------------------------------------------



 


8.     TAXES.  THE PARTICIPANT SHALL HAVE FULL RESPONSIBILITY, AND THE COMPANY
SHALL HAVE NO RESPONSIBILITY, FOR SATISFYING ANY LIABILITY FOR ANY FEDERAL,
STATE OR LOCAL INCOME OR OTHER TAXES REQUIRED BY LAW TO BE PAID IN CONNECTION
WITH THE RESTRICTED STOCK OR ANY PAYMENT OR TRANSFER UNDER OR WITH RESPECT TO
SUCH SHARES.  IN CONNECTION WITH THE FOREGOING, THE PARTICIPANT MAY, AT THE
PARTICIPANT’S OPTION, ELECT TO RECOGNIZE THE FAIR VALUE OF THE RESTRICTED STOCK
UPON THE DATE OF GRANT PURSUANT TO SECTION 83 OF THE CODE (SUCH ELECTION, AN
“83(B) ELECTION”). THE PARTICIPANT IS HEREBY ADVISED TO SEEK THE PARTICIPANT’S
OWN TAX COUNSEL REGARDING THE TAXATION OF THE GRANT OF RESTRICTED STOCK MADE
HEREUNDER AND THE ADVISABILITY OF MAKING AN 83(B) ELECTION.


 


9.             LIMITATION ON OBLIGATIONS.  THE COMPANY’S OBLIGATION WITH RESPECT
TO THE RESTRICTED STOCK GRANTED HEREUNDER IS LIMITED SOLELY TO THE DELIVERY TO
THE PARTICIPANT OF SHARES ON THE DATE WHEN SUCH SHARES ARE DUE TO BE DELIVERED
HEREUNDER, AND IN NO WAY SHALL THE COMPANY BECOME OBLIGATED TO PAY CASH IN
RESPECT OF SUCH OBLIGATION.  THIS RESTRICTED STOCK AWARD SHALL NOT BE SECURED BY
ANY SPECIFIC ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR SHALL ANY
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BE DESIGNATED AS ATTRIBUTABLE
OR ALLOCATED TO THE SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT.


 


10.           SECURITIES LAWS.  UPON THE VESTING OF ANY RESTRICTED STOCK, THE
PARTICIPANT WILL MAKE OR ENTER INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND
AGREEMENTS AS THE COMMITTEE MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH
APPLICABLE SECURITIES LAWS OR WITH THIS AGREEMENT.


 


11.           NOTICES.  ANY NOTICE NECESSARY UNDER THIS AGREEMENT SHALL BE
ADDRESSED TO THE COMPANY IN CARE OF ITS CHIEF LEGAL OFFICER, EACH COPY ADDRESSED
TO THE PRINCIPAL OFFICE OF THE COMPANY AND TO THE PARTICIPANT AT THE ADDRESS
APPEARING IN THE PERSONNEL RECORDS OF THE COMPANY FOR THE PARTICIPANT OR TO
EITHER PARTY AT SUCH OTHER ADDRESS AS EITHER PARTY HERETO MAY HEREAFTER
DESIGNATE IN WRITING TO THE OTHER.  ANY SUCH NOTICE SHALL BE DEEMED EFFECTIVE
UPON RECEIPT THEREOF BY THE ADDRESSEE.


 


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAWS.


 


13.           RESTRICTED STOCK SUBJECT TO PLAN.  BY ENTERING INTO THIS AGREEMENT
THE PARTICIPANT AGREES AND ACKNOWLEDGES THAT, PRIOR TO RECEIPT OF SHARES, THE
PARTICIPANT HAS RECEIVED AND READ A COPY OF THE PLAN.  THE RESTRICTED STOCK
AWARD AND THE RESTRICTED STOCK GRANTED HEREUNDER ARE SUBJECT TO THE PLAN.  THE
TERMS AND PROVISIONS OF THE PLAN ARE HEREBY INCORPORATED BY REFERENCE.  IN THE
EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION CONTAINED HEREIN AND A TERM OR
PROVISION OF THE PLAN, THE APPLICABLE TERMS AND PROVISIONS OF THE PLAN WILL
GOVERN AND PREVAIL.


 


14.           AMENDMENT.  THE COMMITTEE MAY WAIVE ANY CONDITIONS OR RIGHTS
UNDER, AMEND ANY TERMS OF, OR ALTER, SUSPEND, DISCONTINUE, CANCEL OR TERMINATE
THIS AGREEMENT, BUT NO SUCH WAIVER, AMENDMENT, ALTERATION, SUSPENSION,
DISCONTINUANCE, CANCELLATION OR TERMINATION SHALL MATERIALLY ADVERSELY AFFECT
THE RIGHTS OF THE PARTICIPANT HEREUNDER WITHOUT THE CONSENT OF THE PARTICIPANT.

 

3

--------------------------------------------------------------------------------



 


15.           SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

[The remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DYNAVOX INC.

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

 

 

The Date of Grant is

                                      

.

 

 

 

 

The number of Shares of Restricted Stock granted hereunder is

 

.

 

Signature Page to Restricted Stock Agreement – April 21, 2010

 

--------------------------------------------------------------------------------
